MEMORANDUM **
Alfredo Aguirre Pineda, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Aguirre Pineda failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Aguirre Pineda contends the IJ violated his due process rights by refusing to accept evidence regarding voluntary departure, a form of relief he had previously been granted. He also claims the IJ exhibited bias in severing his cancellation of removal case from his mother’s adjustment of status case. Contrary to Aguirre Pineda’s contention, the proceedings were not “so fundamentally unfair that [he] was prevented from reasonably presenting his case.” Colmenar, 210 F.3d at 971. Moreover, Aguirre Pineda failed to demonstrate prejudice. See id.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provid*632ed by 9th Cir. R. 36-3.